If with reference to the manner of preparing a jury box the Legislature has any power at all to classify counties according to population, and all of the opinions expressed in this case appear to concede that such power exists (at least to the extent of dividing the State into two classes; large and small counties), then it seems to me to logically follow that the Legislature is the judge of where shall be placed the particular line dividing large counties from the small counties. And if the Legislature elects to say that the only counties having more than 155,000 are to be considered as within the top (or large class) I think it has the power to make that determination, even though other counties may nearly approach that same figure. There will likely always be some county or counties near to any figure that may be adopted as the line of division. I therefore concur in the opinion of Mr. Justice WHITFIELD which gives the benefit of a substantial doubt in the premises to the validity of the legislative Act assailed on the score of unreasonableness in the classification adopted.